                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 1 of 9



                                                                                              1
                                                                                                  James Weiler, AZ Bar No. 034371
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   JWeiler@zoldangroup.com

                                                                                              6   Attorney for Plaintiff
                                                                                                  Craig Luft
                                                                                              7
                                                                                              8                            UNITED STATES DISTRICT COURT
                                                                                              9                                     DISTRICT OF ARIZONA
                                                                                             10
                                                                                                  Craig Luft, an Arizona resident,                            Case No.
                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                                                       Plaintiff,
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         v.                                                COMPLAINT
                                                                                             13
                                                                                             14   GW Communication Solutions, LLC., A
                                                                                                  Delaware Limited Liability Corporation;
                                                                                             15   and UniTek Global Services, Inc., a
                                                                                                  Delaware Corporation,                                (Jury Trial Requested)
                                                                                             16
                                                                                             17                        Defendants.
                                                                                             18
                                                                                             19          Plaintiff Craig Luft (“Plaintiff”), for his Complaint against Defendants GW

                                                                                             20   Communication Solutions, LLC and UniTek Global Services, Inc. (collectively
                                                                                             21
                                                                                                  “Defendants”) hereby alleges as follows:
                                                                                             22
                                                                                                                                          PARTIES
                                                                                             23
                                                                                             24          1.     Plaintiff is, and at all times relevant hereto was, a resident of Maricopa

                                                                                             25   County, Arizona.
                                                                                             26
                                                                                                         2.     Upon information and belief, Defendant GW Communication Solutions, Inc.
                                                                                             27
                                                                                                  is a Delaware corporation, which is registered to conduct business and is currently doing
                                                                                             28
                                                                                                  business in the State of Arizona.        Upon information and belief Defendant GW
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 2 of 9



                                                                                              1   Communication Solutions, Inc. is a wholly owned subsidiary of Defendant UniTek Global
                                                                                              2
                                                                                                  Services, Inc.
                                                                                              3
                                                                                                         3.        Upon information and belief, Defendant UniTek Global Services, Inc. is a
                                                                                              4
                                                                                              5   Delaware corporation, which is registered to conduct business and is currently doing

                                                                                              6   business in the State of Arizona.
                                                                                              7
                                                                                                                                 JURISDICTION AND VENUE
                                                                                              8
                                                                                                         4.        All acts complained herein occurred in Maricopa County, Arizona, and this
                                                                                              9
                                                                                             10   Court has jurisdiction over the parties and subject matter set forth in this Amended
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   Complaint pursuant to the Americans with Disabilities Act and the ADA Amendments Act
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  (collectively referred to as “ADA”), 42 U.S.C. 12101, et seq.
                                                                                             13
                                                                                                         5.        This Court has federal question subject matter jurisdiction over Plaintiff’s
                                                                                             14
                                                                                             15   ADA claims pursuant to 28 U.S.C. § 1331 in that the claims set forth in this Complaint

                                                                                             16   arise under federal law.
                                                                                             17
                                                                                                         6.        Plaintiff’s state law claims under the Fair Wages and Healthy Families Act,
                                                                                             18
                                                                                                  A.R.S. 23-371, et seq. (“Healthy Families Act”) are sufficiently related to his federal
                                                                                             19
                                                                                             20   claims that it forms the same case or controversy. This Court therefore has supplemental

                                                                                             21   jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.
                                                                                             22
                                                                                                         7.        The employment practices alleged to be unlawful were committed within,
                                                                                             23
                                                                                                  and had their primary effect in, the jurisdiction of the United States District Court for the
                                                                                             24
                                                                                             25   District of Arizona.

                                                                                             26          8.        Plaintiff was, at all relevant times, an employee of Defendants within the
                                                                                             27   meaning of the ADA and the Health Families Act.
                                                                                             28
                                                                                                         9.        At all relevant times, Defendants have continuously been an employer within
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 3 of 9



                                                                                              1   the meaning of the ADA, and the Health Families Act.
                                                                                              2
                                                                                                         10.    Plaintiff has exhausted all administrative and statutory prerequisites
                                                                                              3
                                                                                                  necessary to commence this action, and therefore jurisdiction is proper.
                                                                                              4
                                                                                              5          11.    Personal jurisdiction in this Court is proper.

                                                                                              6          12.    Venue in this Court is proper.
                                                                                              7
                                                                                                                                 FACTUAL ALLEGATIONS
                                                                                              8
                                                                                                         13.    Plaintiff was employed by Defendants as a Project Manager from November
                                                                                              9
                                                                                             10   11, 2019 through his termination on or about May 7, 2020.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          14.    At all times relevant, Plaintiff had a disability that substantially limited a
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  major life activity.
                                                                                             13
                                                                                                         15.    At all times relevant, Plaintiff was qualified to perform the essential
                                                                                             14
                                                                                             15   functions of his position with or without a reasonable accommodation.

                                                                                             16          16.    In February of 2020, Defendants’ President, Mr. Dan Enright informed
                                                                                             17
                                                                                                  Plaintiff that he heard Plaintiff was a veteran of the military.
                                                                                             18
                                                                                                         17.    At this time, Mr. Enright and Plaintiff discussed his status as a disabled
                                                                                             19
                                                                                             20   military veteran.

                                                                                             21          18.    From that point forward, Mr. Enright constantly referred to Plaintiff as “Navy
                                                                                             22
                                                                                                  boy” in a mocking and derogatory manner.
                                                                                             23
                                                                                                         19.    On or about March 16, 2020, Mr. Enright engaged in in extreme and
                                                                                             24
                                                                                             25   outrageous conduct which included verbally harassing and assaulting Plaintiff.

                                                                                             26          20.    During this incident, Mr. Enright repeatedly referred to Plaintiff as “Navy
                                                                                             27   boy”, mocked him for being a disabled veteran and called him a “mother-fucker”.
                                                                                             28
                                                                                                         21.    On or about March 17, 2020, Plaintiff reported Mr. Enright’s discriminatory
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 4 of 9



                                                                                              1   behavior to the Defendants’ human resources department through Demarie Gonzalez.
                                                                                              2
                                                                                                         22.     The incident was so extreme and outrageous that other members of Plaintiff’s
                                                                                              3
                                                                                                  team that witnessed the incident also reported MR. Enright’s behavior to human resources.
                                                                                              4
                                                                                              5          23.     On or about March 17, 2020, Plaintiff also made a request for a reasonable

                                                                                              6   accommodation stemming from the exacerbation of his disability caused by Mr. Enright’s
                                                                                              7
                                                                                                  conduct.
                                                                                              8
                                                                                                         24.     Plaintiff made it clear to that Mr. Enright’s harassment and discrimination
                                                                                              9
                                                                                             10   was detrimental to his health and that it had exacerbated the symptoms of his disability.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          25.     Plaintiff’s complaint to human resources resulted in further retaliation from
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  Mr. Enright.
                                                                                             13
                                                                                                         26.     After Mr. Enright learned of Plaintiff’s complaint to HR he threatened Mr.
                                                                                             14
                                                                                             15   Luft stating, “that’s how you want to play it Navy boy?!”.

                                                                                             16          27.     Mr. Enright proceeded to walk up and down the hallways chanting “Navy
                                                                                             17
                                                                                                  boy” to harass Plaintiff.
                                                                                             18
                                                                                                         28.     Mr. Enright stated to human resources that he thought Mr. Luft’s disability,
                                                                                             19
                                                                                             20   and his requested reasonable accommodations, were “bullshit.”

                                                                                             21          29.     Mr. Enright made it known that he did not want to provide any reasonable
                                                                                             22
                                                                                                  accommodations to Plaintiff.
                                                                                             23
                                                                                                         30.     Mr. Enright informed human resources that it was his intention to get rid of
                                                                                             24
                                                                                             25   Mr. Luft because he did not want to have to deal with a disabled veteran as an employee.

                                                                                             26          31.     On May 4, 2020, Plaintiff requested to take a paid sick day off work to treat
                                                                                             27   for and manage his disability. Plaintiff informed his entire team and human resources that
                                                                                             28
                                                                                                  he would be taking the day off.
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 5 of 9



                                                                                              1          32.    Within an hour after notifying human resources of his sick day, human
                                                                                              2
                                                                                                  resources responded that Plaintiff would be given a written warning for failing to follow
                                                                                              3
                                                                                                  proper call out procedures and placed on a coaching plan for doing so.
                                                                                              4
                                                                                              5          33.    On May 6, 2020, Plaintiff informed Defendants of his intentions to file for

                                                                                              6   short-term disability at the direction of his treating physician.
                                                                                              7
                                                                                                         34.    On or about May 7, 2020, Plaintiff’s employment was terminated.
                                                                                              8
                                                                                                         35.    As a result, Plaintiff was damaged in an amount to be proven at trial.
                                                                                              9
                                                                                             10                                      COUNT I
                                                                                                                     DISCRIMINATION IN VIOLATION OF THE ADA
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                         36.    Plaintiff reasserts and realleges each and every paragraph, supra, as if
                                                                                             12
                                                                                             13   restated herein.
                                                                                             14          37.    The ADA prohibits discrimination against a qualified individual with a
                                                                                             15
                                                                                                  disability in regard to terms, conditions and privileges of employment. 42 U.S.C. §
                                                                                             16
                                                                                                  12112(a).
                                                                                             17
                                                                                             18          38.    Plaintiff is a qualified individual with a disability as defined by the ADA.
                                                                                             19          39.    Defendants are an employer subject to the ADA.
                                                                                             20
                                                                                                         40.    At all times relevant, Defendants knew or should have known of Plaintiff’s
                                                                                             21
                                                                                                  disability.
                                                                                             22
                                                                                             23          41.    At all times relevant, Plaintiff was qualified to perform the essential

                                                                                             24   functions of his position with or without a reasonable accommodation.
                                                                                             25
                                                                                                         42.    Defendants discriminated and retaliated against Plaintiff by creating a hostile
                                                                                             26
                                                                                                  work environment and terminating his employment.
                                                                                             27
                                                                                             28          43.    Defendants treated Plaintiff disparately as compared to other similar situated

                                                                                                  non-disabled employees because of his disability.
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 6 of 9



                                                                                              1          44.    Plaintiff’s disability was at the very least a motivating factor in Defendants’
                                                                                              2
                                                                                                  discriminatory conduct.
                                                                                              3
                                                                                                         45.    As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                              4
                                                                                              5   Plaintiff suffered adverse employment actions including, inter alia, a hostile work

                                                                                              6   environment and termination of employment.
                                                                                              7
                                                                                                         46.    As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                              8
                                                                                                                                   COUNT II
                                                                                              9                      RETALIATION IN VIOLATION OF THE ADA
                                                                                             10
                                                                                                         47.    Plaintiff reasserts and realleges each and every paragraph, supra, as if
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  restated herein.
                                                                                             12
                                                                                             13          48.    The ADA prohibits retaliation or discrimination against any individual
                                                                                             14   because such individual engaged in protected activity under the ADA. See 42 U.S.C. §
                                                                                             15
                                                                                                  12203(a).
                                                                                             16
                                                                                                         49.    Plaintiff engaged in protected activity by objecting to discrimination in the
                                                                                             17
                                                                                             18   workplace, requesting reasonable accommodations pursuant to the ADA and exercising his
                                                                                             19   rights to take medical leave to treat for his condition.
                                                                                             20
                                                                                                         50.    Defendants retaliated against Plaintiff by subjecting him to a hostile work
                                                                                             21
                                                                                                  environment, denying him reasonable accommodations and terminating his employment.
                                                                                             22
                                                                                             23          51.    As a direct, intentional, and willful consequence of such illegal conduct,

                                                                                             24   Plaintiff suffered adverse employment actions including, inter alia, termination of
                                                                                             25
                                                                                                  employment.
                                                                                             26
                                                                                                         52.    As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                             27
                                                                                             28
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 7 of 9



                                                                                              1
                                                                                              2
                                                                                                                                 COUNT III
                                                                                              3                         RETALIATION IN VIOLATION OF
                                                                                                                 THE FAIR WAGES AND HEALTHY FAMILIES ACT
                                                                                              4
                                                                                              5          53.     Plaintiff reasserts and realleges each and every allegation in this

                                                                                              6   complaint as if fully set forth herein.
                                                                                              7
                                                                                                         54.    The Fair Wages and Heathy Families Act prohibits retaliation by an
                                                                                              8
                                                                                                  employer against an employee for exercising any right guaranteed in the Act. A.R.S. 23-
                                                                                              9
                                                                                             10   364, 371.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          55.     At all times relevant, Plaintiff was an employee as defined by A.R.S. 23-371.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         56.    At all times relevant, Defendants were a employers as defined by A.R.S. 23-
                                                                                             13
                                                                                                  371.
                                                                                             14
                                                                                             15          57.     Plaintiff was entitled to accrue or use 40 hours of earned paid sick time per

                                                                                             16   year, unless the employer selects a higher limit. A.R.S. 23-372.
                                                                                             17
                                                                                                         58.    Plaintiff requested to use and used earned paid sick time pursuant to A.R.S.
                                                                                             18
                                                                                                  23-373.
                                                                                             19
                                                                                             20          59.     Plaintiff made reasonable effort to schedule his use of earned paid sick time

                                                                                             21   in a manner that would not unduly disrupt the operations of Defendants.
                                                                                             22
                                                                                                         60.    It was unlawful for Defendants or any other person to interfere with, restrain,
                                                                                             23
                                                                                                  or deny the exercise of, or the attempt to exercise, any right protected under the Healthy
                                                                                             24
                                                                                             25   Families Act. A.R.S. 23-374.

                                                                                             26          61.     Defendants retaliated or discriminated against Plaintiff because he exercised
                                                                                             27   rights protected under the Healthy Families Act including the right to request or use earned
                                                                                             28
                                                                                                  paid sick time.
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 8 of 9



                                                                                              1         62.     Defendants retaliated or discriminated against Plaintiff by disciplining him
                                                                                              2
                                                                                                  for using earned paid sick time and terminating his employment.
                                                                                              3
                                                                                                        63.    As a direct, intentional, and willful consequence of Defendants’ illegal
                                                                                              4
                                                                                              5   conduct, Plaintiff suffered adverse employment actions including, inter alia, termination

                                                                                              6   of employment.
                                                                                              7
                                                                                                        64.     As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                              8
                                                                                                                      CONCLUSION AND PRAYER FOR RELIEF
                                                                                              9
                                                                                             10         WHEREFORE, Plaintiff prays that this Court order such relief as is necessary to
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   make him whole, including, without limitation:
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                        A.     Declaring the acts and practices of Defendants complained of herein are in
                                                                                             13
                                                                                                               violation of the Americans with Disabilities Act and the Fair Wages and
                                                                                             14
                                                                                             15                Health Families Act;

                                                                                             16         B.     An award of damages for all counts in an amount to be proven at trial;
                                                                                             17
                                                                                                        C.     An award of compensatory and punitive damages in an amount to be proven
                                                                                             18
                                                                                                               at trial;
                                                                                             19
                                                                                             20         D.     An award of lost wages including back pay and front pay (deferring to Title

                                                                                             21                VII remedial structure allowing award of back pay and other equitable relief
                                                                                             22
                                                                                                               (see 42 U.S.C. § 2000e-5(g)(1));
                                                                                             23
                                                                                                        E.     An award of damages pursuant to A.R.S. 23-364(G) including but not limited
                                                                                             24
                                                                                             25                to requiring Defendants to pay Plaintiff an amount set by the Court sufficient

                                                                                             26                to compensate the employee and deter future violations, but not less than
                                                                                             27                $150 for each day that the violation continued or until legal judgment is final.
                                                                                             28
                                                                                                        F.     Pre- and post-judgment interest;
                                                                                                     Case 2:21-cv-01267-SMB Document 1 Filed 07/21/21 Page 9 of 9



                                                                                              1            G.     Reasonable attorneys’ fees, costs and other expenses; and
                                                                                              2
                                                                                                           H.     Any other legal or equitable remedies deemed just and equitable by this
                                                                                              3
                                                                                                  Court.
                                                                                              4
                                                                                              5                                          JURY DEMAND

                                                                                              6            Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                              7
                                                                                              8
                                                                                                                  RESPECTFULLY SUBMITTED on July 21, 2021.
                                                                                              9
                                                                                             10                                                ZOLDAN LAW GROUP, PLLC
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                                           By: /s/ James Weiler
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                                                               14500 N. Northsight Blvd., Suite 133
                                                                                             12
                                                                                                                                               Scottsdale, AZ 85260
                                                                                             13                                                Attorneys for Plaintiff Craig Luft
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
